The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 27, 2021

                                2021COA76

No. 20CA0081, People v. Dominguez — Criminal Law —
Sentencing — Probation — Two Prior Felony Rule

     A division of the court of appeals interprets the 2010

amendment to the two prior felony rule, section 18-1.3-201(2.5),

C.R.S. 2020, and concludes for the first time that a defendant is

ineligible for probation even if the only conviction for an

enumerated disqualifying felony is a conviction from another state.
COLORADO COURT OF APPEALS                                     2021COA76


Court of Appeals No. 20CA0081
Washington County District Court No. 18CR16
Honorable Charles M. Hobbs, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Jose Luis Dominguez,

Defendant-Appellant.


                            SENTENCE AFFIRMED

                                  Division I
                           Opinion by JUDGE TOW
                             Dailey, J., concurs
                             Berger, J., dissents

                           Announced May 27, 2021


Philip J. Weiser, Attorney General, Megan Rasband, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Casey Mark Klekas, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Under a provision of Colorado’s criminal sentencing laws

 known as the two prior felony rule, a defendant convicted of a

 felony, who has two or more prior felonies at the time of sentencing,

 is ineligible for probation if either the current or prior felonies

 include a conviction for one of several enumerated disqualifying

 offenses. § 18-1.3-201(2.5)(b)(I)-(XII), C.R.S. 2020. This case

 requires us to answer one question: Can a defendant be ineligible

 for probation under the two prior felony rule even if his only

 disqualifying felony (in this case, attempted burglary) is a conviction

 in another state? The answer is yes.

¶2    Defendant, Jose Luis Dominguez, appeals his sentence,

 arguing that the district court erred by finding him ineligible for

 probation under the two prior felony rule. Specifically, he argues

 that the court erred by concluding that his Nevada attempted

 burglary conviction was a conviction “for: . . . [f]irst or second

 degree burglary, as described in section 18-4-202[, C.R.S. 2020,] or

 [section] 18-4-203[, C.R.S. 2020].” § 18-1.3-201(2.5)(b)(VII).

 Because we disagree, we affirm.




                                     1
             I.    Relevant Facts and Procedural History

¶3    The following facts are uncontested. Dominguez was at a park

 with friends. He drank approximately three beers before driving the

 group to a nearby reservoir. On the way, Dominguez swerved to

 avoid a deer that ran into the road. He lost control of the car, it

 rolled, and one of his passengers was seriously injured.

¶4    Dominguez pleaded guilty to felony vehicular assault. The

 plea agreement stipulated to a community corrections sentence.

 But in the event Dominguez was not accepted into community

 corrections — which is ultimately what occurred — the plea

 agreement provided that the sentence would be open to the court.

¶5    The presentence investigation report concluded that he was

 not eligible for probation under the two prior felony rule because

 Dominguez had been convicted of multiple prior felonies including,

 as pertinent here, attempted burglary in Nevada. The report

 concluded that the attempted burglary conviction disqualified

 Dominguez from being considered for probation. Although

 prosecutors may recommend to the court that the probation

 ineligibility be waived, the prosecutor here declined to do so. See §

 18-1.3-201(4)(a)(I) (allowing the sentencing court to waive the


                                    2
 restrictions on eligibility for probation if recommended by the

 district attorney).1

¶6    At sentencing, Dominguez argued that the Nevada felony

 conviction was not a disqualifying offense under the statute

 because the elements of criminal attempt in Nevada are broader

 than the elements of criminal attempt in Colorado. Nevada defines

 an attempt as “[a]n act done with the intent to commit a crime, and

 tending but failing to accomplish it.” Nev. Rev. Stat. § 193.330(1)

 (West 2020). In Colorado, “[a] person commits criminal attempt if,

 acting with the kind of culpability otherwise required for

 commission of an offense, he engages in conduct constituting a

 substantial step toward the commission of the offense.”

 § 18-2-101(1), C.R.S. 2020. A substantial step means “any

 conduct, whether act, omission, or possession, which is strongly

 corroborative of the firmness of the actor’s purpose to complete the

 commission of the offense.” Id. At sentencing, Dominguez’s


 1 In the common parlance of the courtroom, prosecutors routinely
 state that they “waive the two prior felony rule.” In reality, the
 prosecutor can only recommend such a waiver; once such a
 recommendation is made, however, the actual decision to waive the
 restriction on probation eligibility is up to the sentencing court.
 § 18-1.3-201(4)(a)(I), C.R.S. 2020.

                                   3
 counsel argued that, because conduct that constitutes an attempt

 in Nevada may be insufficient to constitute an attempt in Colorado,

 Dominguez’s Nevada conviction did not fall within enumerated

 felonies that would make him ineligible for probation.

¶7    The district court disagreed. The court concluded that,

 “absent any legal authority” on the subject, it had “to look at the

 statutes on their face.” The court reasoned that while the Nevada

 attempt statute was “less wordy,” the statutes were “sufficiently

 similar” such that Dominguez’s Nevada conviction qualified as a

 prior conviction under the two prior felony rule. The court

 concluded that Dominguez was therefore ineligible for probation

 and sentenced him to two years in the custody of the department of

 corrections.

                         II.   Applicable Law

¶8    Dominguez contends that the court erred by concluding that

 he was ineligible for probation. He pursues two alternative

 contentions: (1) foreign felony convictions2 can never satisfy the

 enumerated offense requirement under the two prior felony rule;


 2We use “foreign felony convictions” as shorthand for felony
 convictions from other states or the United States.

                                   4
  and (2) Nevada’s attempt and burglary statutes encompass conduct

  that is not “as described in” Colorado’s attempt and burglary

  statutes, see § 18-1.3-201(2.5)(b)(VII).

               A.    Standard of Review and Preservation

¶9     We review a sentencing decision for an abuse of discretion.

  People v. Ruibal, 2015 COA 55, ¶ 54, aff’d, 2018 CO 93. However, if

  a district court “misapprehends the scope of its discretion in

  imposing sentence, a remand is necessary for reconsideration of the

  sentence within the appropriate sentencing range.” People v.

  Linares-Guzman, 195 P.3d 1130, 1137 (Colo. App. 2008). Whether

  the court misapplied the two prior felony rule rests on

  interpretation of the sentencing statutes, which we review de novo.

  People v. Rice, 2015 COA 168, ¶ 10. Specifically, whether or when

  foreign felony convictions are disqualifying under the two prior

  felony rule is a question of law that we review de novo. See People

  v. Nguyen, 899 P.2d 352, 355-56 (Colo. App. 1995) (whether a

  foreign conviction counts under the habitual criminal statute is a

  question of law reviewed de novo).

¶ 10   We note that Dominguez’s argument before us is

  fundamentally different than the one he pursued at sentencing.


                                     5
  There, as noted, he argued only that Colorado’s definition of

  criminal attempt is not broad enough to encompass all actions that

  may constitute a criminal attempt in Nevada. In fact, defense

  counsel specifically said, “I’ll note that I think the burglary statute

  lines up. So I’m not contesting that the burglary is different, but

  the attempt is different.” Further, although counsel noted, “I don’t

  think there’s really any case law that I was able to find in

  determining, for the purposes of the two-prior felony rule, how the

  court is supposed to analyze out-of-state convictions,” he never

  asserted that a foreign conviction could not serve as a disqualifying

  felony.3

¶ 11   That being said, Dominguez’s claim is that the district court

  incorrectly applied the two prior felony rule, making him ineligible

  for probation. This claim centers on whether the district court

  “ignore[d] [or, here, misapplied] essential procedural rights or

  statutory considerations in forming the sentence.” People v.

  Knoeppchen, 2019 COA 34, ¶ 9 (quoting People v. Bowerman, 258



  3Significantly, the People do not argue that these statements
  constitute a waiver of the argument Dominguez now pursues. We
  will therefore not treat them as such.

                                      6
  P.3d 314, 316 (Colo. App. 2010)). As such, Dominguez’s challenge

  is to the manner in which his sentence was imposed. See id.; see

  also § 18-1-409(1), C.R.S. 2020 (providing that every defendant

  convicted of a felony has the right to one appellate review of “the

  manner in which the sentence was imposed, including the

  sufficiency and accuracy of the information on which it was

  based . . .”).4

¶ 12    Our supreme court has recently held that a claim that would

  be cognizable under Crim. P. 35(a) as an “illegal manner” claim

  need not be preserved for purposes of raising it on direct appeal.

  Fransua v. People, 2019 CO 96, ¶ 13. Thus, we review the merits of

  Dominguez’s claim and, if we find error, will reverse unless the error

  is harmless.




  4 We reject Dominguez’s claim that his sentence is illegal. “An
  illegal sentence is one that is not authorized by law.” People v.
  Oliver, 2016 COA 180M, ¶ 16 (quoting People v. Jenkins, 2013 COA
  76, ¶ 11). Even if the two prior felony rule did not apply to him, he
  is not entitled to probation. See Byrd v. People, 58 P.3d 50, 55
  (Colo. 2002) (“Probation is a privilege, not a right.”). And his two-
  year prison sentence is well within — indeed, at the minimum of —
  the range for the class 4 felony of which he was convicted.
  § 18-1.3-401(1)(a)(V)(A.1), C.R.S. 2020. Thus, his sentence is
  authorized by law.

                                     7
                        B.   Statutory Interpretation

¶ 13   Our primary task in construing a statute is to give effect to the

  General Assembly’s intent. Riley v. People, 104 P.3d 218, 220 (Colo.

  2004). We first look to a statute’s plain language. Bostelman v.

  People, 162 P.3d 686, 690 (Colo. 2007). “If the statutory language

  is clear and unambiguous, we do not engage in further statutory

  analysis.” Id.

¶ 14   Only if the statutory language is ambiguous may we employ

  other tools of statutory construction, including statutory or

  legislative history or the rule of lenity. § 2-4-203, C.R.S. 2020;

  Frazier v. People, 90 P.3d 807 (Colo. 2004). Even where interpretive

  tools are used, however, the rule of lenity is “a rule of last resort

  invoked only ‘if after utilizing the various aids of statutory

  construction, the General Assembly’s intent remains obscured.’”

  People v. Summers, 208 P.3d 251, 258 (Colo. 2009) (quoting People

  v. Thoro Prods. Co., 70 P.3d 1188, 1198 (Colo. 2003)).

                   C.    The Law of Probation Eligibility

¶ 15   A court may sentence a defendant to a probationary sentence

  if “the ends of justice and the best interest of the public, as well as




                                      8
  the defendant, will be served thereby.” § 18-1.3-202(1)(a), C.R.S.

  2020.

¶ 16        For convictions entered on or after May 25, 2010 (such as

  Dominguez’s conviction), the probation eligibility statute states that

                 a person who has been twice or more convicted
                 of a felony upon charges separately brought
                 and tried and arising out of separate and
                 distinct criminal episodes under the laws of
                 this state, any other state, or the United States
                 prior to the conviction on which his or her
                 application is based shall not be eligible for
                 probation if the current conviction or a prior
                 conviction is for:

                 ...

                 (VII) First or second degree burglary, as
                 described in section 18-4-202 or 18-4-203;

                 ...

                 (XII) Any criminal attempt or conspiracy to
                 commit any of the offenses specified in this
                 paragraph (b).

  § 18-1.3-201(2.5)(VII), (XII) (emphasis added).

                                  III.   Analysis

       A.      The Enumerated Offenses Under the Probation Eligibility
                       Statute Include Foreign Convictions

¶ 17        Dominguez concedes that foreign felonies count toward

  whether a defendant has two or more prior felony convictions. But



                                         9
  he contends that the statute contains a separate, independent

  requirement that one of the felonies “is for” an enumerated

  Colorado offense, and that a foreign felony conviction can never

  satisfy that requirement.

¶ 18   But Dominguez’s argument ignores another phrase in the

  statutory language of the two prior felony rule: a conviction is

  disqualifying if it “is for” one of several offenses “as described in”

  one of various statutes. See id. Significantly, the two prior felony

  rule does not require that the defendant be convicted “under” the

  specific statute. See United States v. Barial, 31 F.3d 216, 217-18

  (4th Cir. 1994) (holding that the use of the term “described in” a

  given statute evidences an intent to encompass any conduct that

  would violate that statute, not just conduct actually prosecuted

  under that specific statute). Nor does the statute limit the crimes

  specifically “as defined in” the relevant Colorado statute. See People

  v. Rojas, 2019 CO 86M, ¶ 25 (discussing the legislative use of “as




                                     10
  defined in,” as opposed to “as described in,” and concluding that

  the latter does not evince an intent to create a separate offense).5

¶ 19   Thus, we conclude that the language of the two prior felony

  rule is unambiguous. It disqualifies a defendant from probation

  eligibility if that defendant has been convicted of two or more

  felonies “under the laws of this state, any other state, or the United

  States,” and any of the defendant’s convictions — whether obtained

  in Colorado or not — arise out of conduct that is encompassed by

  the enumerated statutes. § 18-1.3-201(2.5)(b).

¶ 20   Because we conclude the language is unambiguous, we need

  not consider the statutory or legislative history. People v. Rockwell,

  125 P.3d 410, 418 (Colo. 2005). Nevertheless, because the dissent

  assumes, in the alternative, that the language is ambiguous, we,




  5 We acknowledge that in People v. Rojas, 2019 CO 86M, our
  supreme court was considering a different issue, specifically
  whether a statutory reference to “[f]raud in connection with
  obtaining food stamps, as described in section 26-2-305[, C.R.S.
  2020,]” evidenced a legislative intent to create a separate offense
  from “[t]heft, as defined in section 18-4-401[, C.R.S. 2020].” Id. at
  ¶ 25. Nevertheless, in doing so, the supreme court clearly held that
  there is a fundamental difference between the legislature describing
  an offense and the legislature defining an offense.


                                    11
  too, turn briefly to the statutory and legislative history6 to

  demonstrate that it does not contradict our interpretation of the two

  prior felony rule. See id. at 418-19 (discussing legislative history

  after concluding the statutory language at issue was “clear and

  unambiguous”).

¶ 21   The current version of the two prior felony rule was enacted in

  2010. Ch. 257, sec. 1, § 18-1.3-201, 2010 Colo. Sess. Laws 1146.

  The prior version remains in the statute and applies to anyone

  convicted before May 25, 2010. § 18-1.3-201(2)(a). The former two

  prior felony rule simply provided that anyone with two or more prior

  felonies “under the laws of this state, any other state, or the United

  States” was ineligible for probation.7 § 18-1.3-201(2)(a.5). In other

  words, it applied to all felonies.



  6 “[S]tatutory history” refers to “the evolution of a statute as it is
  amended over time by the legislature,” while “legislative history”
  refers to “the development of a statute during the legislative process
  and prior to enactment or amendment.” Carrera v. People, 2019 CO
  83, ¶ 24 n.6 (quoting Colo. Oil & Gas Conservation Comm’n v.
  Martinez, 2019 CO 3, ¶ 30 n.2).
  7 The former two prior felony rule also provided for disqualification

  for a defendant with a single prior felony committed within ten
  years before a current conviction for a class 1, 2, or 3 felony.
  § 18-1.3-201(2)(b).


                                       12
¶ 22   According to the testimony in both houses of the legislature,

  the purpose of the 2010 amendment was simply to limit the

  application of the two prior felony rule to the enumerated crimes,

  which were selected because they all involve some level of force or

  violence.8 Hearings on H.B. 10-1338 before the H. Judiciary

  Comm., 67th Gen. Assemb., 2d Sess. (Mar. 11, 2010); Hearings on

  H.B. 10-1338 before the S. Judiciary Comm., 67th Gen. Assemb.,

  2d Sess. (Apr. 28, 2010). Not one witness or legislator suggested

  that the enumerated crime must arise from a Colorado conviction or

  otherwise insinuated that the broad language encompassing

  convictions arising under “the laws of this state, any other state, or

  the United States” would not apply to the enumerated list within

  the same paragraph of the new subsection.

¶ 23   Given what the law was immediately prior to the statutory

  amendment, and the clear intent of the legislature as evidenced by

  the testimony of the witnesses during the enactment — which was


  8 One of the enumerated offenses, theft from the person of another,
  specifically does not involve “force, threat, or intimidation.”
  § 18-4-401(5), C.R.S. 2020. Nevertheless, it does involve taking
  something of value directly from another person, which certainly
  has the potential to result in force or violence.


                                    13
  uniformly in support of the bill — both the statutory and the

  legislative history demonstrate that the enumerated list was not

  intended to apply solely to crimes prosecuted under Colorado’s

  laws.9

¶ 24    We conclude, therefore, that Dominguez’s attempted burglary

  conviction is not precluded from disqualifying Dominguez simply

  because it was not a Colorado conviction. Rather, that conviction

  would disqualify him if it was a conviction for an attempt to commit

  a burglary “as described in” section 18-4-202 or section 18-4-203.

  We turn now to that inquiry.

        B.    Dominguez’s Nevada Attempted Burglary Offense Is a
                            Disqualifying Offense

       1.    The Focus Is On the Conduct Engaged in by Dominguez
                  Rather Than Elements of the Nevada Offense

¶ 25    Dominguez first argues that, if the elements of the crime

  under the laws of the other state are broader than the relevant




  9 True, as the dissent points out, the legislature uses different
  language in other statutes to reflect its intent to include foreign
  convictions. But that carries little weight here, where the
  legislature within the same statute has already clearly evinced its
  intent to cover convictions “under the laws of this state, any other
  state, or the United States . . . .” § 18-1.3-201(2)(a.5).

                                    14
  enumerated Colorado statute, the foreign conviction cannot be “as

  described in” the Colorado statute. We disagree.

¶ 26   As the Fourth Circuit Court of Appeals observed in Barial, a

  legislature’s use of “described in” reflects an intent to address

  conduct that would fall under the statute, even if the prosecution

  did not occur under the statute. Barial, 31 F.3d at 217-18.

  Similarly, the Ninth Circuit Court of Appeals has held that the

  federal career offender statute, 28 U.S.C. § 994(h), which classifies

  a defendant as a career offender based on convictions for predicate

  offenses “described in” certain federal statutes, also encompasses

  similar state offenses. United States v. Rivera, 996 F.2d 993, 996

  (9th Cir. 1993). The court in Rivera stated that “[t]he fact that

  Congress used the words ‘described in’ indicates the focus is not

  upon whether the predicate offense is federal or state; rather, the

  focus is upon the type of conduct involved.” Id. (emphasis added).

¶ 27   Such a conduct-focused approach is not new to Colorado.

  Under its habitual sentencing procedures, a foreign misdemeanor

  conviction will be considered a felony for habitual criminal purposes

  if it is “the equivalent to” a felony in Colorado. Nguyen, 899 P.2d at




                                    15
  354. This analysis requires consideration not of the elements of the

  foreign offense, but of the conduct engaged in by the defendant. Id.

¶ 28        In our view, there is no basis to limit the phrase “as described

  in” to a pure comparison of elements. Rather, as in Nguyen, the

  question must be whether the conduct engaged in by the defendant,

  if committed in Colorado, would have fallen within the ambit of the

  crimes “as described in” the enumerated disqualifying offenses. See

  id.; § 18-1.3-201(2.5)(b).

       2.     Nevada’s Criminal Attempt Definition Is Not Broader Than
                                     Colorado’s

¶ 29        As a threshold issue, we decline to address Dominguez’s

  argument, first raised on appeal, that Nevada’s substantive

  burglary statute is broader than Colorado’s. At sentencing,

  Dominguez’s counsel told the district court, “I’ll note that I think

  the burglary statute lines up. So I’m not contesting that the

  burglary is different . . . .” In light of this admission, Dominguez

  waived any claim that the Nevada burglary statute is broader than

  the burglary statute in Colorado.




                                        16
¶ 30   Instead, Dominguez’s counsel argued that Nevada’s attempt

  statute is different from Colorado’s. Dominguez reiterates that

  contention here. Again, we disagree.

¶ 31   In Colorado, “[a] person commits criminal attempt if, acting

  with the kind of culpability otherwise required for commission of an

  offense, he engages in conduct constituting a substantial step

  toward the commission of the offense.” § 18-2-101(1). “A

  substantial step is any conduct, whether act, omission, or

  possession, which is strongly corroborative of the firmness of the

  actor’s purpose to complete the commission of the offense.” Id. In

  Nevada, a criminal attempt is “[a]n act done with the intent to

  commit a crime, and tending but failing to accomplish it.” Nev. Rev.

  Stat. § 193.330.

¶ 32   Dominguez argues that Nevada’s statute requires “less proof”

  than Colorado’s. We disagree. To commit criminal attempt in

  Nevada, one must, with the specific intent to commit a crime,

  engage in an act that tends to accomplish that crime. Though the

  verbiage is different, we see no functional difference between such

  an act and the act of taking a substantial step toward the

  commission of the offense. And the specific intent to commit the


                                   17
  crime, as required by Nevada’s law, is at least sufficient to be

  “strongly corroborative of the firmness of the actor’s purpose” to

  commit the crime in Colorado. See § 18-2-101(1).

¶ 33   In sum, considering counsel’s concession, the district court

  could rely on the information in the presentence investigation report

  that the burglary aspect of Dominguez’s prior conviction

  disqualified him from probation. And the district court did not err

  by concluding that conduct encompassed by Nevada’s attempt

  statute necessarily fell within Colorado’s attempt statute as well.

  And because foreign convictions for conduct that would qualify as

  an enumerated disqualifying offense in Colorado are sufficient for

  disqualification, Dominguez was not eligible for probation because

  of his Nevada attempted burglary conviction.

                             IV.   Conclusion

¶ 34   The sentence is affirmed.

       JUDGE DAILEY concurs.

       JUDGE BERGER dissents.




                                    18
       JUDGE BERGER, dissenting.

¶ 35   This case requires us to answer one question: Is a defendant

  eligible for probation under section 18-1.3-201(2.5)(b)(I)-(XII), C.R.S.

  2020 (the probation eligibility statute) if he has never been

  convicted of one of the statute’s enumerated Colorado felonies? The

  answer is that such a defendant is eligible for probation. I dissent

  from the majority’s contrary conclusion.

¶ 36   I agree with the majority’s recitation of the facts, so I move to

  my analysis.

                       I.   Statutory Construction

¶ 37   Our primary task in construing a statute is to give effect to the

  General Assembly’s intent. Riley v. People, 104 P.3d 218, 220 (Colo.

  2004). We first look to a statute’s plain language. Bostelman v.

  People, 162 P.3d 686, 690 (Colo. 2007). “If the statutory language

  is clear and unambiguous, we do not engage in further statutory

  analysis.” Id.

¶ 38   The supreme court has cautioned, however, that “[a]lthough

  we must give effect to the statute’s plain and ordinary meaning, the

  General Assembly’s intent and purpose must prevail over a literalist

  interpretation that leads to an absurd result.” People v. Kailey,


                                    19
  2014 CO 50, ¶ 13 (citation omitted). Therefore, “[s]tatutory

  interpretation leading to an absurd result will not be followed.”

  State v. Nieto, 993 P.2d 493, 501 (Colo. 2000).

¶ 39   Only if the statutory language is ambiguous may we consider

  other tools of statutory construction, including the rule of lenity.

  § 2-4-203, C.R.S. 2020; Frazier v. People, 90 P.3d 807 (Colo. 2004).

                        II.   The Law of Probation

¶ 40   Probation is a privilege, not a right. Veith v. People, 2017 CO

  19, ¶ 14. A court may sentence a defendant to a probationary

  sentence if “the ends of justice and the best interest of the public,

  as well as the defendant, will be served thereby.” § 18-1.3-

  202(1)(a), C.R.S. 2020.

¶ 41   The probation eligibility statute states,

             a person who has been twice or more convicted
             of a felony upon charges separately brought
             and tried and arising out of separate and
             distinct criminal episodes under the laws of
             this state, any other state, or the United States
             prior to the conviction on which his or her
             application is based shall not be eligible for
             probation if the current conviction or a prior
             conviction is for:

             ...




                                    20
              (VII) First or second degree burglary, as
              described in section[s] 18-4-202 or 18-4-203;

              ...

              (XII) Any criminal attempt or conspiracy to
              commit any of the offenses specified in this
              paragraph (b).

  § 18-1.3-201(2.5)(VII), (XII), C.R.S. 2020 (emphasis added).

       III.   The Statute’s Plain Language Compels My Conclusion

¶ 42   The language of the probation eligibility statute is plain and

  unambiguous: A defendant “shall not be eligible for probation if the

  current conviction or a prior conviction is for” an enumerated

  Colorado felony. § 18-1.3-201(2.5)(b). Under the plain language of

  the statute, Dominguez would be ineligible for probation if his prior

  burglary conviction was for attempted “[f]irst or second degree

  burglary, as described in section[s] 18-4-202 or 18-4-203” of the

  Colorado Revised Statutes. § 18-1.3-201(2.5)(VII), (XII) (emphasis

  added). But his attempted burglary conviction was not “for” first or

  second degree burglary “as described in” a Colorado statute, id.; his

  conviction was as described by the law of Nevada.1


  1We are left to guess as to what specific crime Dominguez was
  convicted of in Nevada because the prosecution presented no
  evidence of it at the hearing. Because I would hold that foreign


                                     21
¶ 43   The majority relies on United States v. Barial, 31 F.3d 216,

  217-18 (4th Cir. 1994), for its conclusion that “described in”

  evidences an intent to include foreign felonies. Supra ¶ 26. But

  this federal case does not establish or support the majority’s

  interpretation of Colorado’s probation eligibility statute. While

  employing Barial’s conclusion, the majority ignores its reasoning.

¶ 44   There, the Fourth Circuit reasoned that “[w]here Congress has

  chosen different language in proximate subsections of the same

  statute, courts are obligated to give that choice effect.” Id. at 218.

  This is a bedrock rule of statutory construction, which we follow in

  Colorado. See, e.g., Colo. Med. Bd. v. Off. of Admin. Cts., 2014 CO

  51, ¶ 19 (“[T]he use of different terms signals the General

  Assembly’s intent to afford those terms different meanings.”).

¶ 45   The Fourth Circuit applied this rule in Barial. It reasoned that

  while one subsection of the special probation statute used the

  phrase “described in,” another subsection of the same statute

  addressed defendants convicted “under” a specific federal law.

  Barial, 31 F.3d at 218. Therefore, because Congress used



  felony convictions can never satisfy the enumerated offense
  requirement, this record uncertainty is immaterial to my analysis.

                                     22
  “described in” and “under” in the same statute, they did not mean

  the same thing. Id.

¶ 46   But Colorado’s probation eligibility statute is different. The

  statute dictates that a defendant is ineligible for probation if the

  prosecution establishes two distinct requirements: (1) that the

  defendant has two prior felony convictions “under the laws of this

  state, any other state, or the United States”; and (2) that one of the

  convictions, whether a prior conviction or the triggering offense, “is

  for” an enumerated offense “as described in” a specific Colorado

  criminal statute. § 18-1.3-201(2.5)(b)(I)-(XII). The statutory

  language “under the laws of this state, any other state, or the

  United States” unquestionably dictates that any foreign felonies

  count towards whether the defendant has two prior felonies. § 18-

  1.3-201(2.5)(b). The second condition, however, only mentions

  specific Colorado laws, not the laws of other jurisdictions. Id.

¶ 47   Thus, under Barial and Colorado precedent, “as described in”

  specific Colorado statutes cannot mean the same thing as “under

  the laws of . . . any other state, or the United States.” See id. When

  the legislature “has chosen different language in proximate

  subsections of the same statute, courts are obligated to give that


                                     23
  choice effect.” Barial, 31 F.3d at 218. But the majority’s

  construction collapses the distinction drawn by the General

  Assembly.

¶ 48     There is another reason that Barial does not support the

  majority’s interpretation. While we presume that the General

  Assembly enacts statutes with an awareness of current Colorado

  precedent, no such presumption exists with respect to how federal

  courts interpret federal laws, or how those interpretations may play

  into a Colorado court’s interpretation of Colorado law. See Griego v.

  People, 19 P.3d 1, 5 (Colo. 2001) (“When the General Assembly

  amended” certain statutes, “we must presume that it did so with

  awareness of our decisions in” that area of law.) (emphasis added).

  Therefore, the fact that some federal courts have construed

  “described in” differently should not affect, and certainly does not

  dictate, our analysis of the plain language of this Colorado statute.

       IV.   The Statute’s Plain Language Does Not Lead to an Absurd
                                      Result

¶ 49     The Attorney General argues that Dominguez’s construction of

  the statute (with which I agree) leads to absurd results.

  Specifically, the Attorney General argues that this construction



                                    24
  would treat similarly situated defendants differently depending on

  whether their enumerated offense conviction was from Colorado or

  another state. This premise is correct: A defendant with two prior

  felony convictions, one of which is for second degree murder as

  defined by Colorado homicide statutes, would not be eligible for

  probation, whereas a defendant with a conviction for second degree

  murder under the laws of Kansas might be eligible for probation.

  See § 18-1.3-201(2.5)(b)(I) (listing second degree murder as an

  enumerated offense). But this result is not absurd.

¶ 50   It is not absurd for the General Assembly to limit the

  probationary bar to cases where a defendant has committed a

  specifically enumerated Colorado offense. Colorado largely followed

  the Model Penal Code in enacting its criminal statutes, but many

  states did not. See People v. Childress, 2015 CO 65M, ¶ 22. Due to

  the differences between states’ criminal statutes, it is rational to

  limit the probationary bar to cases where a defendant has

  committed a particular crime as defined by the Colorado General

  Assembly.

¶ 51   Additionally, the issue before us is probation eligibility, not

  entitlement. In all cases when a defendant is probation eligible, the


                                     25
  judge retains discretion to enter a nonprobationary sentence. While

  the hypothetical defendant with a prior conviction for second degree

  murder under Kansas law is not barred from receiving a

  probationary sentence due to that conviction, a judge could, of

  course, issue a nonprobationary sentence. My plain reading of the

  probation eligibility statute, therefore, does not lead to an absurd

  result.

¶ 52    For these reasons, I would hold that foreign felony convictions

  do not satisfy the enumerated offense requirement under the

  probation eligibility statute.

   V.   Other Tools of Construction Demonstrate the Majority’s Error

¶ 53    I acknowledge that determining the plain meaning of a statute

  presents a question on which reasonable minds may disagree. This

  case demonstrates that point. But assuming for the sake of

  argument that the statute is ambiguous, other tools of statutory

  construction only bolster my conclusion.

¶ 54    First, the probation eligibility statute does not contain the

  clear language found in other Colorado criminal statutes that

  permits the consideration of foreign crimes. A felony for the

  purpose of the habitual criminal statute, for example, can be from


                                     26
  “this or any other state,” or “[a] crime under the laws of any other

  state . . . which, if committed within this state, would be such a

  felony.” § 18-1.3-801(1)(b)(I)-(II), C.R.S. 2020. Simply put, when

  the General Assembly wants foreign felonies to count in some way

  in a criminal proceeding, it knows how to say so. Such language is

  absent from the enumerated offense requirement in the probation

  eligibility statute, but the majority reads it in.

¶ 55   Second, my interpretation would have zero negative

  consequences whatsoever on a court’s ability to deny a probationary

  sentence to dangerous or otherwise unfit defendants. See § 2-4-

  203 (courts may consider the consequences of a particular

  statutory construction). As previously stated, the fact that a

  defendant is eligible for probation under the statute does not mean

  that he will receive probation. This construction would merely

  provide defendants like Dominguez the opportunity for probation.

¶ 56   Third, the statute’s legislative history does not weigh in either

  direction. The most recent prior version of the probation eligibility

  statute barred a defendant with any two prior felonies from any

  state or the United States. § 18-1.3-201(2)(a), C.R.S. 2009. The

  Attorney General argues that the 2010 amendment adding the


                                      27
  enumerated offense requirement demonstrates an intent to limit the

  probationary bar to specific types or classes of crimes (e.g.,

  murder), not Colorado crimes. The majority apparently agrees.

  Supra ¶ 22.

¶ 57   But as is often the case with legislative history, many

  reasonable conclusions can be drawn from the same information.

  Just as plausible as the majority’s rationale is the view that the

  addition of the language “as described in [specific Colorado

  statutes]” demonstrates the intent to limit the bar to the specifically

  enumerated Colorado statutes. After all, the prior law only required

  two prior felonies from any jurisdiction. The legislative history

  therefore does not clearly support either interpretation.2 While

  relying on legislative history is, at best, like “looking over a crowd

  and picking out your friends,” here, it’s not clear that either side

  has friends to pick out. Exxon Mobil Corp. v. Allapattah Servs., Inc.,

  545 U.S. 546, 568 (2005) (citation omitted).



  2 The majority’s assertion that, according to legislators’ statements,
  “the purpose of the 2010 amendment was simply to limit the
  application of the two prior felony rule to the enumerated crimes” is
  similarly unpersuasive. Supra ¶ 22. The enumerated crimes the
  General Assembly chose were Colorado crimes.

                                     28
¶ 58   Because legislative history is no help, and assuming the

  statute is otherwise ambiguous, we should consider the rule of

  lenity. See People v. Summers, 208 P.3d 251, 258 (Colo. 2009) (The

  rule of lenity is “a rule of last resort.”). This rule “requires us to

  construe any ambiguities in a penal statute in a manner favoring

  the person whose liberty interests are affected by the statute.”

  Faulkner v. Dist. Ct., 826 P.2d 1277, 1278 (Colo. 1992). Here, if the

  statute is ambiguous and other avenues of statutory construction

  do not provide clarity, we should construe the statute in such a way

  to provide more defendants the opportunity for a probationary

  sentence.

¶ 59   I would hold that foreign felony convictions do not satisfy the

  enumerated offense requirement under the probation eligibility

  statute. I respectfully dissent.




                                      29